  Case 19-24947        Doc 38     Filed 05/12/20 Entered 05/12/20 15:29:55             Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                            Case No. 19-24947

         Elizabeth J Venturini,                   Chapter 13

                        Debtor.                   Honorable A. Benjamin Goldgar

                                  AGREED DEFAULT ORDER

         THIS CAUSE coming on to be heard upon the Motion for Relief from Automatic Stay
filed on behalf of American Advisors Group, (hereinafter referred to as "Movant"), a secured
creditor or servicing agent for a secured creditor holding a lien on the Debtor's property
commonly known as 724 Patton Drive, Buffalo Grove, Illinois 60089 (hereinafter referred to as
the "Property"), all parties having notice, the Court having jurisdiction and being fully advised:
         IT IS HEREBY ORDERED:
         1.     The current post-petition arrearage, through May 31, 2020, is $437.00. The
arrears include:
                $437.00 Insurance Advances (non-escrow).
         2.     In addition to maintaining insurance coverage and making real estates tax
payments timely, the Debtor shall cure the remaining arrears of $437.00, by making the
following monthly payments directly to American Advisors Group:
                $72.83 on or before June 15, 2020;
                $72.83 on or before July 15, 2020;
                $72.83 on or before August 15, 2020;
                $72.83 on or before September 15, 2020;
                $72.83 on or before October 15, 2020; and
                $72.85 on or before November 15, 2020.
         3.     Movant is to file a Notice of Post-Petition Fees and Expenses within thirty (30)
days of the entry of this order for the fees and costs included in the filed motion for relief from
stay.

         4.     If the Debtor fails to timely pay two or more (i) plan payments to the Chapter 13
Trustee; (ii) payments for property insurance and/or general real estate taxes; or (iii) Debtor fails
to cure the arrears pursuant to paragraph 2 above, then the Debtor shall be deemed to be in
default. Upon Movant's notice of the default to the Debtor and the Debtor's attorney, the Debtor
shall have fourteen (14) days from the date the Notice of Default is filed, to cure the default. If
the default is not cured within fourteen (14) days from the date the Notice of Default is filed, the
  Case 19-24947        Doc 38     Filed 05/12/20 Entered 05/12/20 15:29:55            Desc Main
                                    Document     Page 2 of 2



automatic stay shall be terminated as to the Property upon Movant filing a Notice of Lifting with
the Court. The filing of a Notice of Lifting shall have the legal effect of modifying the automatic
stay without further order of the Court.
       4.      The Debtor may avail herself of the cure provision set forth in paragraph 2 or 4
above a total of two (2) times. In the event of a third (3rd) default, Movant may file a Notice of
Lifting with the Court, and the automatic stay will automatically modify without further Order as
Debtor will no longer have the right to cure thereunder.
       5.      The Proof of Claim filed by Movant shall stand unaffected and payments made
thereunder shall be paid to Movant until a Notice of Default and Notice of Lifting are filed with
the Bankruptcy Court.
       6.      If the Debtor's Bankruptcy case is dismissed or converted to another Chapter, this
agreed repayment order shall be void.
       7.      In the event that Heavner, Beyers & Mihlar, LLC should have to send out any
Notices of Default, the Debtor shall pay an extra $50.00 per notice, as additional attorneys' fees,
in addition to whatever funds are needed to cure the default and that said additional funds must
be tendered prior to the expiration of the cure period as set-forth in the Notice.
AGREED:
American Advisors Group                               Elizabeth J Venturini

/s/ Cheryl Considine                                  /s/ David H. Cutler
Cheryl Considine                                      David H Cutler, her attorney
one of its attorneys

         May 12, 2020
DATED:_________________________                       ENTER:

                                                      ____________________________________
                                                      Bankruptcy Judge
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
